Citation Nr: 9909577	
Decision Date: 04/06/99    Archive Date: 04/16/99

DOCKET NO.  97-04 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
disability compensation benefits. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to August 
1970.

This is an appeal from a November 1996 decision by the 
Department of Veterans Affairs (VA), Regional Office, 
Cleveland, Ohio, Committee on Waivers and Compromises which 
denied entitlement to waiver of recovery of an overpayment of 
disability compensation benefits.  The overpayment is 
reported to be in the amount of $3,861.  The case was 
initially before the Board of Veterans' Appeals (Board) in 
November 1997 when it was remanded for further action.  The 
case is again before the Board for further appellate 
consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
regional office.

2.  The veteran has established service connection for 
disabilities rated 60 percent disabling for many years.  He 
has also been entitled to a total rating based on individual 
unemployability for many years.  His awards had included an 
additional allowance for a wife, Sandra.  

3.  In 1991 the veteran notified the regional office that he 
was married to Sarah.  

4.  In June 1996 the veteran again reported that he was 
married to Sarah.  He provided a copy of their marriage 
certificate reflecting their marriage in September 1991 and a 
copy of his divorce decree reflecting his divorce from Sandra 
in January 1988.

5.  In August 1996 the regional office adjusted the veteran's 
award of disability compensation to remove his spouse Sandra 
as a dependent effective in February 1988.  This created an 
overpayment in his account.  Later in August 1996 his spouse 
Sarah was added as a dependent effective in October 1991.  
The overpayment was reduced to its current amount. 

6.  There was some fault on the part of the veteran in 
creation of the overpayment by continuing to accept the full 
amount of his VA disability compensation following his 
January 1988 divorce from Sandra.  Recovery of the 
indebtedness would not seriously impair the veteran's ability 
to meet his necessary family living expenses. 


CONCLUSION OF LAW

Recovery of the overpayment of VA disability compensation 
would not be against the principle of equity and good 
conscience.  38 U.S.C.A. §§ 5107, 5302 (West 1991); 38 C.F.R. 
§ 1.965 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that it has found the veteran's claim to be 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a); 
effective on and after September 1, 1989.  That is, the Board 
finds that he has presented a claim which is plausible.  The 
Board is also satisfied that all relevant facts regarding the 
claim have been properly developed.

The record reflects that the veteran has established service 
connection for conditions rated 60 percent disabling in 
combination for many years.  In addition, he has been 
entitled to a total rating based on individual 
unemployability for many years.  His awards had included an 
additional allowance for a wife, Sandra.  

In 1991 the veteran indicated that he was married to Sarah.  
In September 1996 he advised the regional office that he and 
Sarah had been married in September 1991.  He reported that 
he and Sandra had been divorced in January 1988.  He provided 
copies of his marriage certificate reflecting his marriage to 
Sarah and his divorce decree reflecting his divorce from 
Sandra.  

In August 1996 the veteran's award was adjusted to remove 
Sandra as a dependent effective in February 1988.  This 
created an overpayment in his account.  Later in August his 
award was again adjusted to add Sarah as a dependent 
effective in October 1991.  This action reduced the 
overpayment to its current amount.

The Regional Office Committee on Waivers and Compromises has 
held that there was no fraud, misrepresentation or bad faith 
on the part of the veteran in creation of the overpayment.  
The Board concurs in that determination.  Thus, his request 
for waiver of recovery of the overpayment is not barred on 
the basis of any of those factors.  However, the regional 
office held that although it accepted the veteran's statement 
that he submitted his divorce and remarriage documents to the 
Atlanta Regional Office in a prompt manner, there was fault 
on his part in continuing to accept disablity compensation at 
the married rate for several years.  It was held that 
recovery of the overpayment would not be against the 
principle of equity and good conscience.  

In determining whether recovery of an indebtedness from a 
veteran would be against equity and good conscience, the 
facts and circumstances in the particular case must be 
weighed carefully.  Different factors will enter into such 
decision, such as the relative fault of the debtor, weighing 
such fault against any fault on the Government's part, 
whether there was any unjust enrichment, whether there would 
be undue financial hardship resulting from recovery of the 
overpayment, whether recovery of the overpayment would defeat 
the purpose of benefits otherwise authorized and whether the 
debtor relinguished a valuable right or changed position by 
reason of having relied upon the erroneous benefit.  
38 U.S.C.A. § 5302; 38 C.F.R. § 1.965. 

In this case, as indicated previously, the Regional Office 
Committee on Waivers and Compromises has accepted the 
veteran's statement that he promptly submitted copies of his 
divorce decree from Sandra and his marriage certificate to 
Sarah to the Atlanta Regional Office, although the claims 
file does not reflect the receipt of those documents until 
1996.  Thus, there was some fault on the part of the VA in 
failing to take prompt action to adjust the veteran's award 
of disability compensation.  However, there was also some 
fault on the part of the veteran since he continued to accept 
his VA disability compensation at the full amount for a 
married veteran when he knew or should have known he was not 
entitled to that amount after his divorce from Sandra and 
prior to his marriage to Sarah.  

On his most recent financial status report dated in March 
1998, the veteran indicated that the combined monthly net 
income for himself and his wife was some $2,900 and he listed 
monthly expenses of $1,672.  Thus, the veteran had a 
considerable balance remaining after payment of the family 
monthly expenses.  It does not appear that recovery of the 
overpayment would result in any undue financial hardship for 
the veteran.  There is no indication that recovery of the 
overpayment would defeat the purpose of the benefits or that 
the veteran relinquished a valuable right or changed position 
by reason of having relied upon the erroneous benefit.  
Accordingly, under the circumstances, the Board concludes 
that recovery of the overpayment would not be against the 
principle of equity and good conscience.  38 U.S.C.A. § 5302; 
38 C.F.R. § 1.965.  It follows that favorable action in 
connection with the veteran's appeal is not in order.  

The Board has carefully reviewed the entire record in this 
case; however, the Board does not find the evidence to be so 
evenly balanced that there is doubt as to any material issue.  
38 U.S.C.A. § 5107.


ORDER

Entitlement to waiver of recovery of an overpayment of 
disability compensation benefits is not established.  The 
appeal is denied.  



		
	
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1997), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.


Error! Not a valid link.
- 6 -

- 1 -


